PRISCILLA R. OWEN, Circuit Judge,
dissenting:
I disagree with the panel majority’s conclusion that a contract was formed. Mutuality is lacking,1 and I therefore respectfully dissent. The documents that the Gulf Coast Claims Facility (GCCF) prepared in connection with Elton Johnson’s claims unequivocally permitted Johnson to change his mind before he actually signed a release, even after he had indicated that he was willing to accept the amount of $2,698,095.00 in settlement of his claims against the BP entities. Nothing that Johnson signed or to which he agreed obligated him to sign a release. To the contrary, the documents reflected that the formation of an enforceable agreement would not occur until Johnson actually assented to the Release. Johnson could have refused to sign a release, and BP could not have enforced a settlement agreement with Johnson. There was no settlement agreement that either BP or Johnson could have enforced when the GCCF sent the October 2011 letter denying Johnson’s claims after further review.
The Determination Letter that the GCCF sent to Johnson provided that “[t]he amount of the Final Payment Offer ... is $2,698,095.00, which is the amount that can be paid now if you decide to accept the Final Payment Offer and you sign a Release and Covenant Not to Sue (the “Release”).” It is clear from these terms that accepting the Final Payment Offer and signing the Release are both necessary components of a settlement agreement. Importantly, the Determination Letter, in bold and italicized text, also informed Johnson that he had “the right to consult with an attorney of [his] own choosing prior to accepting any settlement or signing a release of legal rights.” This statement unquestionably permitted Johnson to consult with an attorney “prior to accepting any settlement ” or “signing a release of legal rights.” If checking the box on the Final Payment Form indicating an “election] to be paid the Final Payment Offer” constituted the formation of a settlement agreement, then the statement that Johnson had the right to consult with an attorney of his own choosing before accepting a settlement or signing a release would have conflicted with the Form, would have been virtually meaningless, and would have been misleading.
Consistent with the provisions in the Determination Letter regarding the right to consult counsel, the box Johnson checked on the Final Payment Election Form read: “I elect to be paid the Final Payment Offer described in my Determination Letter.... The GCCF will send you a Release and Covenant not to Sue that you must sign and return to be paid.” This language informed Johnson that he could choose not to sign the Release, with the obvious consequence of not being paid. Johnson’s ability to decline signing the Release demonstrates that BP could not enforce any agreement with Johnson until the Release was signed.
*366The language contained in the Release itself, although never read by Johnson, reflects that checking the box on the Final Payment Election Form did not give rise to an enforceable contract. The Release states that if a personal injury claimant decides not to accept a Final Payment from the GCCF, the claimant has the right to file suit.2 The Release emphasized: “You are under no obligation to accept the final payment offered to you by the [GCCF]. You are free, to reject the final payment offered by the GCCF and to pursue other means of compensation. If you want to file a lawsuit regarding the incident do not sign the Release.” If the Form containing the Final Payment Offer constituted a binding settlement agreement, then the GCCF would not advise a claimant in the Release of his right to decline to sign the Release and to pursue a lawsuit. The Release is another clear indication that checking the box on the Form sent to Johnson did not constitute the formation of a binding contract.
The panel majority opinion asserts that “language in the GCCF’s protocols advising the claimant to seek legal counsel before signing the Release” does not mean that Johnson could refuse to sign the Release.3 The majority opinion reasons that an attorney’s advice would not be “valueless,” even if Johnson was obligated to sign the Release, since an “attorney could review the Release to make sure it comports with the description in the Determination Letter upon which the parties agreed.”4 But the structure of the sentence that appeared in bold type and was italicized in the Determination Letter Johnson received advising him that he had “the right to consult with an attorney of [his] own choosing prior to accepting any settlement or signing a release of legal rights” does not make such a distinction clear.. It did not clearly tell Johnson that once he checked the box on the Form, he was obligated to release his personal injury claims even if he thereafter consulted an attorney and was advised to pursue a different avenue to redress his claim.
The panel majority opinion concedes that the argument that there was no binding agreement “would have significantly more force”5 if the statements in the Release advising the claimant that he is under no obligation to accept the final payment offered by the GCCF and that he may file suit were also present in the Determination Letter. The majority opinion characterizes these Release provisions as “the subjective or secret intent of the offeror”6 since Johnson did not see the *367Release prior to checking the box on the Form. However, the Release was not tailored for Johnson’s individual claim. The Release is the standard release for personal injury claims used in the GCCF process, as Johnson recognized in the district court. It is an integral part of the GCCF claims process and reflects that unless and until a claimant signed the Release, the voluntary GCCF claims process did not result in any relinquishment of a claimant’s rights against the BP entities. The Determination Letter that Johnson did receive reflected the GCCF’s intent that there was no binding agreement until the Release was signed by stating that Johnson had the right to be paid only if he accepted the “Final Payment Offer and [he] sign[ed] a Release and Covenant Not to Sue.”
The documents are consistent throughout. Johnson had the right to walk away from the GCCF process even after he sent the Final Payment Election Form to the GCCF. Since Johnson had the right to walk away, the GCCF did as well. There was no binding settlement agreement at the time that the GCCF sent the letter denying Johnson’s claims.
Hi Hj H* H* ‡ *
For the foregoing reasons, I dissent.

. 1 Williston on Contracts § 7:14 (4th ed.2014) (explaining that mutuality of obligation can be viewed as simply another “way of stating that there must be valid consideration”).


. The Release provides:
If you do not accept a Final Payment from the GCCF for your physical injury claim, you have the right to file a claim in court, including in the multidistrict litigation pending before the United States District Court for the Eastern District of Louisiana, titled, In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010 (MDL No. 2179). The multidistrict litigation is a consolidated grouping of federal lawsuits arising out of the Incident. Information regarding the multidistrict litigation may be obtained from the court’s website at ww.laed.usc-ourts.gov.
You are under no obligation to accept the final payment offered to you by the Gulf Coast Claims Facility ("GCCF”). You are free to reject the final payment offered by the GCCF and to pursue other means of compensation. If you want to file a lawsuit' regarding the incident do not sign the Release.


. Ante at 360.


. Id.


. Ante at 360-61.


. Id.